                                                                   Case 2:20-bk-21020-BR        Doc 43 Filed 01/06/21 Entered 01/06/21 16:01:35                Desc
                                                                                                 Main Document    Page 1 of 3


                                                                    1   SNELL & WILMER L.L.P.
                                                                        Clifford S. Davidson, Bar No. 246119
                                                                    2   csdavidson@swlaw.com
                                                                        Keith M. Gregory, Bar No. 117837
                                                                    3   kgregory@swlaw.com
                                                                        Marshall J. Hogan, Bar No. 286147
                                                                    4   mhogan@swlaw.com
                                                                        350 South Grand Avenue
                                                                    5   Suite 3100
                                                                        City National 2CAL
                                                                    6   Los Angeles, California 90071
                                                                        Telephone:     213.929.2500
                                                                    7   Facsimile:     213.929.2525
                                                                    8   Attorney for Secured Creditor
                                                                        California Attorney Lending II, Inc.
                                                                    9

                                                                   10
                                                                                                   UNITED STATES BANKRUPTCY COURT
                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689




                                                                                         CENTRAL DISTRICT OF CALIFORNIA –LOS ANGELES DIVISION
                                  600 ANTON BLVD, SUITE 1400




                                                                   12
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                        In re:                                                Case No. 2:20-BK-21020-BR
                                                                   14
                                                                        THOMAS VINCENT GIRARDI dba                            Chapter 7
                                                                   15   GIRARDI KEESE aka TOM GIRARDI
                                                                                                                              NOTICE OF APPEARANCE AND
                                                                   16                        Debtor                           REQUEST FOR SPECIAL
                                                                                                                              NOTICE
                                                                   17

                                                                   18

                                                                   19            PLEASE TAKE NOTICE, that the undersigned counsel hereby enters its appearance for

                                                                   20   secured creditor California Attorney Lending II, Inc., (“CAL II”), pursuant to Federal Rules of

                                                                   21   Bankruptcy Procedure (“Bankruptcy Rules”) 2002, 9007, and 9010, and section 342 of title 11 of

                                                                   22   the United States Code, 11 U.S.C. §§ 101 et seq. (“Bankruptcy Code”), and Rule 2002-1 of the

                                                                   23   Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

                                                                   24   Central District of California, and request that copies of all pleadings, motions, notices and other

                                                                   25   papers filed or served in this bankruptcy case, be served upon CAL II through its undersigned

                                                                   26   counsel, as follows:

                                                                   27

                                                                   28

                                                                        4823-2224-2006
                                                                   Case 2:20-bk-21020-BR        Doc 43 Filed 01/06/21 Entered 01/06/21 16:01:35                 Desc
                                                                                                 Main Document    Page 2 of 3


                                                                    1            SNELL & WILMER L.L.P.
                                                                                 Clifford S. Davidson, Bar No. 246119
                                                                    2            csdavidson@swlaw.com
                                                                                 350 South Grand Avenue
                                                                    3            Suite 3100
                                                                                 City National 2CAL
                                                                    4            Los Angeles, California 90071
                                                                    5            THIS ENTRY OF APPEARANCE AND REQUEST FOR NOTICE is without

                                                                    6   prejudice to CAL II’s rights, remedies and claims against other entities or any objection that may

                                                                    7   be made to the jurisdiction or venue of the court or venue of this case, and shall not be deemed or

                                                                    8   construed to be a waiver of CAL II’s rights (1) to have final orders in noncore matters entered only

                                                                    9   after de novo review by a District Court Judge, (2) to trial by jury in any proceeding so triable in

                                                                   10   this case or any case, controversy, or proceeding related to this case, (3) to have the District Court

                                                                   11   withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4) any
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12   other rights, claims, actions, setoffs, or recoupments to which CAL II is or may be entitled, in law
                      LAW OFFICES




                                                                   13   or in equity, all of which rights, claims, actions, defenses, setoffs, and recoupments CAL II hereby
             L.L.P.




                                                                   14   expressly reserves.

                                                                   15            PLEASE TAKE FURTHER NOTICE that, pursuant to Rules 2002 and 9010(b) of the

                                                                   16   Bankruptcy Rules, the undersigned requests service and copies not only of all notices and papers

                                                                   17   referred to in the Bankruptcy Rules, Local Rules, and sections of the Bankruptcy Code specified

                                                                   18   above, but also, without limitation, the schedules, statement of financial affairs, operating reports,

                                                                   19   any chapter 11 plan or disclosure statement, any letter, application, motion, complaint, objection,

                                                                   20   claim, demand, hearing, petition, pleading or request, whether formal or informal, whether written

                                                                   21   or oral, and whether transmitted or conveyed by mail, delivery, telephone, telegraph, telex or

                                                                   22   otherwise filed with or delivered to the Bankruptcy Clerk, Clerk, Court or Judge (as those terms

                                                                   23   are defined in Bankruptcy Rule 9001) in connection with and with regard to the above referenced

                                                                   24   chapter 7 case and any proceedings related thereto.

                                                                   25            PLEASE TAKE FURTHER NOTICE that the undersigned attorney consents to service

                                                                   26   via the Case Management/Electronic Case Files system for this chapter 7 case except for service of

                                                                   27   process.

                                                                   28   ///

                                                                        4823-2224-2006
                                                                                                                        -2-
                                                                   Case 2:20-bk-21020-BR        Doc 43 Filed 01/06/21 Entered 01/06/21 16:01:35                 Desc
                                                                                                 Main Document    Page 3 of 3


                                                                    1            PLEASE TAKE FURTHER NOTICE the undersigned further requests to be added to the
                                                                    2   official service list for notice of all contested matters, adversary proceedings, and other proceedings
                                                                    3   in the above-captioned chapter 7 case.
                                                                    4
                                                                        Dated: January 6, 2021                              SNELL & WILMER L.L.P.
                                                                    5

                                                                    6
                                                                                                                            By:    /s/ Clifford S. Davidson
                                                                    7                                                             Clifford S. Davidson
                                                                    8                                                       Attorney for California Attorney Lending II,
                                                                                                                            Inc.
                                                                    9

                                                                   10

                                                                   11
SNELL & WILMER
                               COSTA MESA, CALIFORNIA 92626-7689
                                  600 ANTON BLVD, SUITE 1400




                                                                   12
                      LAW OFFICES




                                                                   13
             L.L.P.




                                                                   14

                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28

                                                                        4823-2224-2006
                                                                                                                         -3-
